Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 16-20 in the reply filed on February 01st, 2022 are acknowledged. Claim 16 has been amended. Claims 1-15 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of claims 16-20 as follows.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (KR 2016/0140080, hereinafter as Byun ‘080) in view of Kwon (US 2016/0066409, hereinafter as Kwon ‘409).

a substrate (Fig. 3, (110); [0038]) having a display region (DA);  
25a first inorganic insulation layer (Fig. 3, (243); [0048]) arranged on a surface including the display region (DA); 
an organic insulation layer (242; [0075]) including a first part arranged at a first region (Fig. 3, (region “A”)_surrounding the display region (120; [0041]) and defined as an inner region of 71the first inorganic insulation layer, and a second part (242) arranged at a second region (Fig. 3, (region “B”)_annotated) covering the display region (120) and surrounded by the first region; and 
a second inorganic insulation layer (243) covering the organic 5insulation layer (242) and in contact with the first inorganic insulation layer outside of the organic insulation layer; wherein the organic insulation layer has a concave part at a boundary between the first part and the second part.  
	Thus, Byun ‘080 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the concave part has a wavy shape in a plan view”.
	However, Kwon ‘409 teaches the concave part has a wavy shape (insulation layer trace, see Fig. 7) in a plan view.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Byun ‘080 by having the concave part has a wavy shape in a plan view in order to withstand bending stress for reliable operation of the flexible display (see para. [0012]) as suggested by Kwon ‘409.

In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (B)]
    PNG
    media_image2.png
    494
    950
    media_image2.png
    Greyscale

Fig. 3 (Byun ‘080_annotated) 

Regarding Claim 17, Byun ‘080 teaches a contact angle of the second part is larger than a contact angle of the first part (see Fig. 2a).
Further, it has been held to be within the general skill of a worker in the art to select the contact angle of the second part is larger than the contact angle of the first part the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 


Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first barrier that can be arranged in any order, the first barrier arranged at the end of the first region and surrounding the first region involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 19, Byun ‘080 teaches the organic insulation layer (see para. [0043] and [0085]) is arranged inside the first barrier.  
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the organic insulation layer that can be arranged in any order, the organic insulation layer arranged inside the first barrier involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 20, Byun ‘080 teaches t25he second part has a concave-convex structure at a boundary with the first part (see Figs. 3 and 5).
Furthermore, it has been held to be within the general skill of a worker in the art to select the concave-convex structure at a boundary with the first part on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in .
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claims 16-20, filed on 02/01/2022, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829